Title: Thomas Jefferson to Ezra Sargeant, 26 February 1812
From: Jefferson, Thomas
To: Sargeant, Ezra


          
                  Sir, 
                   
                     Monticello. 
                     Feb. 26. 12.
          
		  
		  
		  Your letter of the 10th has been recieved. I must acknolege that the price of the printing is higher than I had expected, being something over half a dollar a piece on so large a purchase as 250. copies of a pamphlet of about 70. pages. however I am ignorant of the expences of printing, and the motives for the publication overlook small considerations. I now therefore forward the MS. for publication on the terms of your letter. 
		  
		  
		  on giving it a last revisal, I found that a topographical sketch of the ground in question would be indispensable. I therefore prepared one, of the size of a single 8vo page, in the simplest form, and with the least writing possible, so as not to add sensibly to the time or cost of the publication.
          
		  
		  
		  
		  
		  When done, I would request you to make up 144. copies into one packet addressed to mr Patrick Magruder Clerk of the House of Representatives at Washington; another of 35. copies addressed to Samuel A. Otis Secretary of the Senate, and a third of 71. copies addressed to myself at this place. this last packet, which will not be larger than a common 8vo vol. may be put into the mail. with respect  to those for mr Otis & Magruder, I imagine that it will be practicable to find some person going on in the stage from N. York to Washington who will take charge of them as a part of their baggage, and that this may be done with a few days delay only. be so good as to let me know as soon as you can ascertain when the work will be ready for delivery, as also whether any and what additional
			 sum will be required for the map, and I will have the whole sum remitted you immediately by my correspondent in Richmond.Accept the assurance of my respects.
          
            Th:
            Jefferson
        